 

 

U.S. DIST. F_I{)URT EAST DiST_ WlSC
F||_ED

?','TL\F?_ l 2 2915

AT __ci< M
JoN W .s-=..-: 1:=,|PPo, cLERl<

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

 

IN RE: PETITIONS FOR EXECUTIVE CLEMENCY

 

 

ADMINISTRATIVE ORDER

WHEREAS a number of defendants sentenced to terms of imprisonment in the
Eastern District of Wisconsin may apply for executive clemency pursuant to the criteria
announced by the United States Department of lustice in 2014, and

WHEREAS some such defendants may be represented by lawyers who did not
represent them in their original sentencing proceedings, and

WHEREAS such lawyers must review their clients’ presentence reports in order to
determine their eligibility for executive clemency, and

WHEREAS the Screening and Steerin g Committees ofClemency Project 2014 Will
also be reviewing defendants’ records to determine Whether they meet the eligibility criteria,

IT IS ORDERED that the U.S. Probation Offlce of this District is authorized to
provide a defendant’s presentence report to that defendant’s counsel upon receipt of an
appropriate consent form signed by the defendant A consent in the form ot`Attachment A
to this Order shall be deemed sufficient This authorization also applies to any objections
tiled to the presentence report, as well as addenda to the report and any motions and

memoranda filed in connection with the defendant’s sentencingl Upon counsel’s receipt of

 

 

these documents, the confidentiality required by this Court’s local rules is required, except
that the documents may be shared with the Offlce of the Pardon Attorney and With the
Screening and Steering Comlnittees of Clemency Project 20]4.
Dated at Green Bay, Wisconsin, this _,Qd__ day of March, 2015.
BY THE COURT

t/r‘t~; 5 stat

WILLIAM C. GRIESBACH
CHIEF U.S. DISTRICT JUDGE

 

